Citation Nr: 1710936	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to December 1946.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In a March 2009 decision, the Board reopened and granted a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Following the March 2009 Board decision, the RO assigned an initial disability evaluation of 50 percent for PTSD, effective May 23, 2006.

The issue of entitlement to an effective date prior to May 23, 2006, for the grant of service connection for an acquired psychiatric disorder, to include PTSD, has been raised by the record in the Veteran's July 2010 Notice of Disagreement and an August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

Finally, the Board notes that in the process of evaluating his PTSD, a VA clinician in October 2009 opined that the Veteran could neither work nor be involved in gainful activities.  The Board therefore finds that the record has raised an included claim for TDIU and has included this issue as an additional matter for current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the record reflects that a separate claim for TDIU was adjudicated in February 2010 and the Veteran did not express disagreement with this aspect of the decision in his July 2010 Notice of Disagreement, the Board finds that this does not preclude consideration of a claim for TDIU as an included claim within his remaining increased rating claim.

As will be discussed below, the Board finds that the Veteran is entitled to at least an initial 70 percent disability evaluation for his service-connected acquired psychiatric disorder, to include PTSD.  However, further development is necessary to determine whether he is entitled to an even higher evaluation for that disability.  The Board further finds that the included claim for TDIU is inextricably intertwined with the remaining increased rating claim.  Thus, the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the period on appeal, the symptoms and overall impairment caused by the Veteran's PTSD approximate occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is evaluated under the General Rating Formula for Mental Disorders.  Under that rating formula, a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but the veteran is generally functioning "pretty well," with some meaningful interpersonal relationships. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

The Veteran's service-connected PTSD is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 23, 2006.  However, following review of the record, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, his symptoms warrant a 70 percent evaluation.

The record reflects that the Veteran's PTSD symptoms throughout the pendency of the claim period have included: obsessive rituals which interfere with routine activities; preoccupation with thoughts; depression and anxiety affecting the ability to function appropriately; impaired impulse control, to include unprovoked irritability; auditory hallucinations; paranoid delusions; inability to establish and maintain effective relationships; detachment; hypervigilance; exaggerated startle response; nightmares and difficulties sleeping; and flashbacks.

During an April 2014 VA examination, the Veteran stated that he had been married to his wife of almost 60 years and had good relationships with his children.  The Veteran stated that he had retired in 1977 and, when he was employed, he had problems interacting with peers and with instructions.  The Veteran described symptoms of anxiety and obsessive rituals that interfered with routine activities.  The Veteran further stated that he routinely felt scared, constantly checked locks and washed his hands, and heard voices calling out his name and sounds that frightened him.  The examiner diagnosed the Veteran with PTSD and opined that the Veteran's PTSD caused occupational and social impairment in most areas.

Comparatively, during a July 2011 VA examination, the Veteran complained of episodes of anxiety, concentration difficulties, unspecified nightmares, voices calling his name, irritability, detachment or estrangement, and sadness.  The Veteran stated that he attended church on Sundays but his only leisure activity was gardening.  Upon examination, the examiner recorded an overabundance of ideas overwhelming the Veteran's thought processes and preoccupation with one or two topics.  Additionally, the Veteran displayed mildly impaired remote and recent memory, hypervigilance, and exaggerated startle response.  The examiner diagnosed the Veteran with PTSD, assigned a GAF score of 55, and stated that the Veteran's symptoms affected some of his activities of daily living.  A December 2011 addendum to this opinion stated that while the Veteran's PTSD did not cause total occupational and social impairment, the Veteran's PTSD could limit his social functioning in regard to family relations and in a work environment.

Similarly, during a November 2009 VA examination, the examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  The examiner then recorded PTSD symptoms of recurrent and intrusive distressing recollections; recurrent distressing dreams; avoidance of thoughts, feelings, conversations, activities, places, or people that aroused recollections trauma; hypervigilance; and exaggerated startle response.  The examiner also noted that the Veteran had paranoid delusions, his thought process was preoccupied with one or two topics, and that the Veteran's only leisure activity was gardening.

The disability picture painted by the Veteran's multiple VA examinations is mirrored by VA and private treatment documents contained within the record.  Specifically, in a November 2011 VA treatment record, the Veteran complained of a depressed mood, lack of energy, crying spells, tiredness, lack of interest in activities, and a lack of motivation.  Upon examination, the Veteran displayed a depressed mood and constricted affect.  The clinician's diagnosis included PTSD and a GAF score of 60.

During treatment with VA in October 2009, the Veteran complained of flashbacks and nightmares related to his service experiences.  The Veteran described awakening anxious and afraid with an accelerated heartbeat.  The Veteran stated that although he had a supportive wife and children, he did not know what to do without them and was concerned that he was deteriorating.  Upon examination, the Veteran displayed feelings of guilt and a depressed and anxious mood.  The clinician diagnosed the Veteran with PTSD and assigned a GAF score of 43.  The clinician then opined that the Veteran could neither work nor be involved in gainful activities.

Likewise, during May 2006 treatment with Dr. Acevedo, the Veteran stated that he was experiencing nightmares, anxiety, flashbacks, and vivid visuals regarding his service experience.  The Veteran reported that his thoughts were disorganized, that he felt distant, and that he had auditory hallucinations of soldiers making fun of him and threatening to kill him.  Dr. Acevedo recorded that the Veteran also described obsessive thoughts, avoidance behaviors, irritability, exaggerated startle response, hypervigilance, and sleeping difficulties.  Upon examination, Dr. Acevedo stated that the Veteran was poorly groomed, had hand tremors, slurred his speech, had difficulty expressing himself, maintained poor eye contact, and complained of crying spells.  Dr. Acevedo's diagnosis included PTSD and a GAF score of 40.  Dr. Acevedo concluded that the Veteran's prognosis was poor.

Although the Veteran did not display suicidal ideation; intermittently illogical, obscure, or irrelevant speech; and spatial disorientation, the Veteran's disability picture is analogous to occupational and social impairment with deficiencies in most areas.  Thus, resolving all doubt in his favor, the criteria for a 70 percent disability rating have been met and the claim is granted to that extent.  See 38 C.F.R. § 4.130.

Although this decision represents a partial grant of the benefit sought on appeal, the Board recognizes that further disposition of this issue would be premature and that additional evidentiary development is necessary, as outlined in the Remand portion of this decision below.  Thus, in light of that forthcoming development, VA's duties to notify and assist have not yet been completed and need not be addressed at this time.    


ORDER

An initial evaluation of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Additional development is required prior to adjudication of whether the Veteran is entitled to an initial evaluation in excess of 70 for PTSD and to TDIU.

Specifically, VA has a duty to assist claimants in obtaining evidence necessary to substantiate their claims.  See 38 U.S.C.A. § 5103A(a)(1).  This duty extends to obtaining VA medical records or records of examination or treatment at non-VA facilities authorized by VA.  See 38 C.F.R. § 3.159(c)(3).

In an October 2009 statement, the Veteran indicated that he received all of his treatment at the San Juan VA Medical Center (VAMC).  During the April 2014 VA examination, the examiner referenced January 2014 treatment at the San Juan VAMC.  However, the claims file contains no such records.  Indeed, the most recent VA treatment records of record are from February 2012.  Therefore, the Board will remand the matter so that the AOJ may obtain these outstanding records and associate them with the claims file.

Additionally, February 2012, November 2011, and June 2010 VA treatment records regarding the Veteran's mental health contain several entries that are written in Spanish.  On remand, the AOJ should translate those entries, and any other entries from additional treatment records obtained on remand, into English in order to facilitate review of the record by the Board.

As was also noted previously, the claim for TDIU is deemed to be inextricably intertwined with the remaining increased rating claim, and the Board will therefore defer any action with respect to this claim until the completion of the development noted above.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records.  At a minimum, this should include all VA treatment records since February 2012.

2.  Translate any Spanish entries in the treatment records associated with the Veteran's clams file into English, including those located in the "VAMC Other Output/Reports" documents included in Virtual VA (2/15/2012 at p. 1; 11/30/2011 at p. 14; and 6/2/2010 at p. 44).  The translated documents must be associated with the claims file.  

3. After completing the requested action, and any additional action deemed warranted, readjudicate the claim for entitlement to an initial evaluation in excess of 70 percent for PTSD amd entitlement to TDIU.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, afford them an opportunity to respond, and then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


